Citation Nr: 1225343	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  00-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral hips.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee, postoperative residuals total knee replacement, inclusive of degenerative osteoarthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the Appellant, had active service from February 1951 to February 1955 and from May 1955 to December 1978. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In August 2005 the Board denied the instant claims.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in March 2006, issued an order vacating the August 2005 Board decision and remanding the matter for further consideration.  

This case returned before the Board in January 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  Bilateral hip pain, later assessed as degenerative joint disease, began in service.

2.  Degenerative osteoarthritis of the left knee is secondary to service-connected right knee, postoperative residuals total knee replacement, inclusive of degenerative osteoarthritis.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the bilateral hips was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  Degenerative osteoarthritis of the left knee is proximately due to the service-connected right knee, postoperative residuals total knee replacement, inclusive of degenerative osteoarthritis.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply. 

Bilateral Hip Disorder

The Veteran's service treatment records are incomplete, despite the development efforts of the RO and AMC.  Therefore, there are no original service treatment reports containing any complaints, treatment, or diagnosis of a bilateral hip disorder in service.  

Nonetheless, upon the Veteran's submission of his original claim in 1979, the Veteran was afforded a VA general medical examination in May 1979.  The Veteran reported having been treated for sore and stiff joints while in service, from 1972 to present.  He reported that the soreness and stiffness came on suddenly at first in the right hip and that he had been diagnosed in service with acute arthritis.  The VA examiner added the notation that this was confirmed later as not existing.  Upon objective examination, the range of motion for the right hip was abduction to 45 degrees and flexion to 125 degrees.  While the VA examiner assessed right hip pain, the examiner wrote that the etiology was undetermined and while the subjective symptoms were present and described as stable for the previous one year and a half, there were no objective findings.  The order for the x-ray study for the Veteran's joints is of record, but it does not list the bilateral hip joints or the right hip joint as having been subjected to the x-ray.   

The only other documentation of a bilateral hip disability after service is found in the Veteran's written statements asserting that he has had bilateral hip pain that was assessed as arthritis in service and continually after service.  He has asserted that the pain in his hips have increased since service. 

In April 1999 the Veteran established his treatment with VA and the pain in his bilateral hips was assessed as degenerative joint disease.   

In March 2007 the Veteran was afforded a VA joints examination.  Though the 2010 Board decision found the examination legally insufficient because the examiner failed to include an opinion regarding etiology, the examination report remains evidence of the Veteran's statements and reports of his symptoms.  To that March 2007 VA examiner, the Veteran reported that he had experienced bilateral hip pain in service, such that he was provided with crutches and a cane.  The Veteran repeated that he had been told it was arthritis in service and that the pain in his hips had subsided after service, such that he had not experienced a bad flare-up since the 1970's.  Following an x-ray study, the VA examiner noted moderate, symmetrical degenerative joint disease that was commensurate with the Veteran's age.   

In February 2012 the Veteran's claims file was reviewed for a medical opinion and the examiner noted the assessment of degenerative joint disease of the bilateral hips.  The examiner found the degenerative joint disease of the bilateral hips was at least as likely as not related to the Veteran's now service-connected right knee disability.

Although there is no affirmative evidence that a bilateral hip disability was present in service, the Veteran is competent to describe symptoms which can be perceived through the senses, such as pain and being given crutches and a cane.  See Layno v. Brown, 6 Vet. App. 465, 470-71)(1994) (The Veteran is competent to describe symptoms of an injury).   

The Veteran has stated that he first experienced bilateral hip pain in service, though he has never attributed the pain to any particular injury.  He is competent to provide this evidence and the Board finds his statements credible because the statements are consistent.  The Veteran provided the same report of symptoms experienced in service to the 1979 examiner as he did to the March 2007 examiner.  

The Veteran's VA treatment reports included the assessment of degenerative joint disease of the hips in April 1999.  The Veteran had reported in 1979 that while in service he was assessed with an acute arthritis.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's symptoms as described in service and since separation from service are consistent with the diagnosis given. 

When, after careful consideration of the entire record, a reasonable doubt arises as to a material fact, such doubt will be resolved in favor of the Veteran.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

It is already established that the Veteran is competent to state he experienced pain in service and to provide evidence of continuity of symptomatology since service.  The Board finds no reason to discount the Veteran's credibility on this issue.  

Therefore, his lay statements are sufficient basis for service connection, particularly in light of the examiner's diagnosis of degenerative joint disease of the bilateral hips.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 

Accordingly, finding the Veteran both competent and credible, the Board concludes that service connection for degenerative joint disease of the bilateral hips is warranted.

Left Knee Disorder

The Veteran contends that a left knee disorder, assessed as mild degenerative osteoarthritis in the March 2007 VA joints examinations and as degenerative joint disease of the left knee in the February 2012 VA opinion, is secondary to the service-connected right knee, post-operative residuals, total knee replacement and inclusive of degenerative osteoarthritis disability.  

Where, as here, the determinative question involves medical causation, that is, evidence of an association or link between the left knee disorder and the service-connected right knee disability, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159. 

On the question of medical causation, there is competent medical evidence that weighs in favor of the claim of service connection and following a complete review of the claims file, the Board notes that there is no medical evidence or probative medical opinion that weighs against a link between the left knee disorder and the service-connected right knee disability. 

As noted above, the Veteran's service treatment records are incomplete and the few original service treatment reports of record do not contain any complaints or requests for treatment for a left knee.  Though the Veteran reported to the May 1979 VA general medical examiner that he had experienced sore and stiff joints since 1972 in service, the left knee was not specifically reported as stiff and sore and the examination report does not include any objective findings for the left knee.   The Veteran was afforded a joints examination in November 1998 during which he reported aching in both knees, which would include the left knee; however the examiner did not include an assessment for the left knee after finding a negative examination.

In March 2007, the examiner assessed mild degenerative osteoarthritis of the left knee, though the examiner did not give an opinion regarding any etiology for this assessment.  Though the examiner noted the osteoarthritis was commensurate with the Veteran's age, the Board understands that opinion to be regarding the severity of the disorder, not the etiology.

Finally, in February 2012 an examiner reviewed the Veteran's claims file that included his treatment records and opined that the left knee degenerative joint disease was at least as likely or not related to the right knee injury the Veteran had in service and that the left knee disorder was due to the right knee injury the Veteran had while in service.  The examiner noted the right knee had been injured in service and that an injured weight bearing joint, as the right knee, results in increased strain on other joints which could result in permanent damage in the form of degenerative joint disease.  The examiner also noted the Veteran's statements that he experienced pain in his joints prior to his discharge from service and continuously since service.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).       

In this case, it is not disputed that that in the examiner's experience as a medical professional, the strain from an injured weight-bearing joint can, or has the ability, to cause damage to other weight-bearing joints in the form of degenerative joint disease, and the examiner found this experience to be applicable to the facts of the Veteran's medical history.  That the examiner used less than definitive language in his report, such as "could", did not lessen the probative value of the opinion, which had considered the Veteran's statements and his post-service medical history.  Therefore, this is positive evidence that is in favor of the Veteran's claim.   

Under these circumstances, any reasonable doubt is resolved in the Veteran's favor, and service connection for left knee degenerative joint disease as secondary to service-connected right knee, postoperative residuals total knee replacement, inclusive of degenerative osteoarthritis disability, is warranted. 


ORDER

Service connection for degenerative joint disease of the bilateral hips is granted.

Service connection for left knee degenerative joint disease secondary to the service-connected right knee, postoperative residuals total knee replacement, inclusive of degenerative osteoarthritis, is granted.  




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


